10 N.Y.2d 871 (1961)
Esther Chaney, as Administratrix of The Estate of Walter Chaney, Deceased, Appellant,
v.
New York City Transit Authority, Defendant-Respondent, and Third-Party Plaintiff-Appellant. George Campbell et al., Individually and as Partners Doing Business under the Name of George Campbell & Co., Third-Party Defendants-Respondents.
Kostas Godulas, Appellant,
v.
New York City Transit Authority, Defendant-Respondent, and Third-Party Plaintiff-Appellant. George Campbell et al., Individually and as Partners Doing Business under the Name of George Campbell & Co., Third-Party Defendants-Respondents.
Court of Appeals of the State of New York.
Argued October 9, 1961.
Decided October 19, 1961.
Benjamin H. Siff and William D. Van Pelt for Esther Chaney, appellant.
Benjamin H. Siff for Kostas Godulas, appellant.
Edward W. Summers, Daniel T. Scannell and Helen R. Cassidy for defendant-respondent and third-party plaintiff-appellant.
William F. McNulty for third-party defendants-respondents.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
In each action: Judgment affirmed, without costs; no opinion.